In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of protection of the Family Court, Richmond County (Porzio, J.), dated January 26, 2005, which, upon a finding that the appellant committed an act constituting the offense of aggravated harassment in the second degree, made after a hearing, directed him, inter alia, to stay away from the petitioner until January 25, 2010.
Ordered that the order of protection is affirmed, without costs, or disbursements.
The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and that determination is entitled to great weight on appeal (see Matter of Lallmohamed v Lallmohamed, 23 AD3d 562 [2005]). The Family Court properly determined that the appellant committed an act constituting aggravated harassment in the second degree (see Matter of Draxler v Davis, 11 AD3d 760 [2004]).
The appellant’s remaining contention is without merit. Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.